Citation Nr: 0303859	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  01-06 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 10 percent disabling. 

2.  Entitlement to an increased rating for residuals of a 
left knee sprain, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1992. 

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

In a July 2001 VA Form 9, the veteran requested a personal 
hearing before a Member of the Board at the local RO.  In a 
September 2001 letter, the RO asked the veteran whether he 
would be willing to accept a videoconference hearing in lieu 
of a Travel Board hearing; the veteran did not respond.  

In a November 6, 2002, letter, the veteran was scheduled for 
a Travel Board hearing on December 3, 2002, before the 
undersigned acting Member of the Board.  The veteran failed 
to appear for his hearing.  However, the letter was not sent 
to the veteran's current address.  Additionally, even if he 
received the letter, he was not given the requisite 30-day 
notice required by 38 C.F.R. § 19.76 (2002).
 
To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should scheduled a hearing before 
a traveling Member of the Board.  The 
appellant should be advised of the 
hearing schedule and scheduled for a 
hearing in compliance with 38 C.F.R. 
§ 19.76 (2002) that, to the extent 
possible, accommodates any request that 
the appellant may have regarding time or 
date of appearance.  He should be 
informed of the consequences of failing 
to appear for the hearing.  All 
communications with the appellant 
regarding the scheduling of the Travel 
Board hearing should be documented in the 
claims folder, and all correspondence 
should be sent to the appellant's current 
address.

Alternatively, if the RO wishes to 
schedule a videoconference hearing, the 
RO should ascertain whether the appellant 
is willing to accept a videoconference 
hearing in lieu of a Travel Board 
hearing.  If the appellant affirmatively 
responds to this communication, in 
writing, then such a hearing should be 
scheduled and the appellant should be 
provided with adequate notification of 
the time and place.  All communications 
with the appellant regarding the 
scheduling of the videoconference hearing 
should be documented in the claims file, 
and all correspondence should be sent to 
the appellant's current address.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	Mark J. Swiatek
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).





